     Case 3:19-cv-02310-E Document 13 Filed 01/28/20   Page 1 of 3 PageID 43



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

MATTHEW JOHNSON,                       §
           Petitioner,                 §
                                       §
v.                                     §
                                       §    CIV. ACT. NO. 3:19-CV-02310-E
LORIE DAVIS, Director,                 §         (Death Penalty Case)
Texas Department of Criminal           §
Justice, Correctional Institutions     §
Division,                              §
                  Respondent.          §

                 RESPONDENT’S UNOPPOSED MOTION
                     TO SUBSTITUTE COUNSEL

       The respondent, Lorie Davis (the Director) was last represented in this

proceeding by Assistant Attorney General Tomee Heining. It has become

administratively necessary, however, to re-assign this case to the undersigned

Assistant Attorney General, Adham Bissar.       Accordingly, the undersigned

moves this Court to permit Tomee Heining to withdraw as counsel for the

Director and allow substitution of Adham Bissar in her place. The motion is

not designed to harass the petitioner or to delay this proceeding, and all

correspondence should be sent to the same address.

       For the foregoing reasons, the undersigned respectfully requests that

this Court grant this motion and allow Tomee Heining to withdraw as counsel

for the Director and substitute Adham Bissar as lead counsel in her place.
   Case 3:19-cv-02310-E Document 13 Filed 01/28/20   Page 2 of 3 PageID 44



                              CONCLUSION

      The Director respectfully requests that the Court allow Tomee Heining

to withdraw as counsel and substitute the undersigned as counsel of record for

the Director.

                                    Respectfully submitted,

                                    KEN PAXTON
                                    Attorney General of Texas

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    MARK PENLEY
                                    Deputy Attorney General
                                    For Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    s/ Adham R. Bissar
*Lead Counsel                       ADHAM R. BISSAR*
                                    Assistant Attorney General
                                    State Bar No. 24089363

                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711
                                    (512) 936-1400
                                    (512) 936-1280 (FAX)

                                    ATTORNEYS FOR RESPONDENT




                                      2
   Case 3:19-cv-02310-E Document 13 Filed 01/28/20     Page 3 of 3 PageID 45



                    CERTIFICATE OF CONFERENCE

     I certify that I conferred with Johnson’s counsel, Jeffrey Robert
Newberry, about this motion and he stated that he was unopposed to this
motion.

                                     s/ Adham R. Bissar
                                     ADHAM R. BISSAR
                                     Assistant Attorney General


                       CERTIFICATE OF SERVICE

       I do hereby certify that on January 28, 2020, I electronically filed the
foregoing document with the Clerk of the Court for the U.S. District Court,
Northern District of Texas, using the electronic case-filing system of the Court.
The electronic case-filing system sent a “Notice of Electronic Filing” (NEF) to
the following counsel of record, who consented in writing to accept the NEF as
service of this document by electronic means:

Jeffrey Robert Newberry
UNIVERSITY OF HOUSTON LAW CENTER
4604 Calhoun Road
Houston, TX 77204-6060
jrnewber@central.uh.edu

David R Dow
UNIVERSITY OF HOUSTON LAW CENTER
4604 Calhoun Road
Houston, TX 77204-6060
ddow@central.uh.edu



                                     s/ Adham R. Bissar
                                     ADHAM R. BISSAR
                                     Assistant Attorney General




                                       3
